Citation Nr: 0122589	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-18 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of service-connected degenerative joint disease of 
the lumbosacral spine with history of spondylolisthesis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active duty from June 1942 to February 1946.

This appeal arose from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
spondylolisthesis.  At that time, the RO also granted service 
connection for "history of spondylosis now diagnosed as 
degenerative joint disease of the lumbosacral spine with no 
loss of function due to pain," evaluated as 0 percent 
disabling (noncompensable).  The veteran appealed the service 
connection issue as well as the issue of entitlement to a 
higher evaluation for his low back disability.  

In July 2000, after additional evidence was received, the RO 
granted service connection for spondylolisthesis, and 
increased the veteran's evaluation for his low back 
disability (recharacterized as "degenerative joint disease 
of the lumbosacral spine with history of spondylolisthesis") 
as 20 percent disabling.  However, since this increase did 
not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  


REMAND

The veteran asserts that a higher evaluation is warranted for 
his low back disability.  Specifically, review of a VA spine 
examination report, dated in September 1998, shows that he 
complained of pain, weakness, fatigability and a lack of 
endurance, with occasional flare-ups.  

The Board notes that during the course of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-472, 114 Stat. 2096 (2000) was enacted and regulations 
were adopted to implement the VCAA which have altered VA's 
duty to assist.  Under the VCAA, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim, which includes reasonable efforts to obtain private 
records.  See 38 U.S.C. § 5103A (West Supp. 2001).  In this 
case, the claims file includes a written statement from the 
veteran, apparently received at the time of his October 1999 
hearing, in which he reported receiving post-service 
treatment for his back from eight private health care 
providers.  Although the claims file contains statements from 
two of these private health care providers (Gerald A. 
Johnson, D.C. and John E. Omenski, D.C.), there is no 
indication that the RO has attempted to obtain the underlying 
records of treatment from them.  Nor is there any indication 
that the RO has attempted to obtain the records of treatment 
from any of the other listed private health care providers.  
In this regard, at the veteran's October 1999 hearing, the 
veteran's wife indicated that some of these private health 
care providers may be deceased, and their records 
unobtainable.  However, it is unclear which records she 
believes to be unobtainable, and under the circumstances, a 
remand is required to attempt to obtain all identified 
records of treatment, as these records may be probative of 
the veteran's claim.  Therefore, on remand, the RO should 
contact the veteran and request that he provide the names, 
addresses and dates of treatment of all private health care 
providers who have treated him for back symptoms, and then 
undertake reasonable efforts to assist the veteran in 
obtaining all identified private records.  

Moreover, the provisions of 38 C.F.R. § 4.40 (2000) require 
that examinations be conducted that adequately portray not 
only the identifiable anatomical damage, but the functional 
loss experienced by the veteran.  More specifically, in the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
specifically pointed out that an examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45. Id.

In reviewing the September 1998 VA examination report, it 
appears that the extent of functional disability due to pain 
is not adequately portrayed in accordance with the directives 
of the Court in DeLuca.  For instance, while the examiner 
indicated that there was no loss of function due to pain, 
there were other factors which were not taken into 
consideration in determining functional impairment.  In this 
regard it is noted that 38 C.F.R. § 4.40 requires that rating 
of disabilities of the musculoskeletal system reflect 
functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.45, 4.59.  In 
DeLuca the Court emphasized that a VA rating examination must 
be conducted so as to portray adequately not only the 
identifiable anatomical damage, but also the functional loss 
experienced by the veteran.  As noted above, the Court 
specifically pointed out that such examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  DeLuca specifically requires that the medical examiner 
should be asked to determine whether there is any weakened 
movement, excess fatigability, or incoordination attributable 
to the service- connected disabilities; and, if feasible, 
these determinations should be expressed in terms of the 
degree of additional range of motion loss or ankylosis.  
Additionally, the medical examiner should be asked to express 
an opinion on whether pain could significantly limit 
functional ability during flare-ups.  This determination 
should also, if feasible, be portrayed in terms of the degree 
of additional range of motion loss or ankylosis.  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the appellant 
to ascertain if there are any additional 
treatment reports, VA or otherwise, which 
are not currently associated with the 
claims file and which show evaluation or 
treatment for the veteran's low back 
symptoms, to include treatment received 
from Dr. Johnson and Dr. Omenski.  After 
securing any necessary releases, the RO 
should attempt to obtain all identified 
treatment records.  Any medical records 
that are obtained and that are not 
already on file should be associated with 
the claims folder.  38 C.F.R. § 3.159 
(2000).  

2.  The veteran should be also scheduled 
for a special VA orthopedic examination 
for the purpose of determining the 
current severity of his service-connected 
low back disability. The claims file and 
a copy of this Remand must be made 
available to the examiner for review 
prior to the examination.  The orthopedic 
examiner should conduct all indicated 
special tests and studies, to include x-
ray examinations and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  The 
examiner should fully describe any pain, 
weakened movement, excess fatigability 
and incoordination present.  If feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss or ankylosis due to 
any pain, weakened movement, excess 
fatigability, or incoordination.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  The examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the lumbosacral spine is used 
repeatedly over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups. If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.

3.  Upon receipt of the examination 
reports, the RO should review the reports 
to ensure that they are adequate for 
rating purposes.  If not, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 and the 
implementing regulations have been 
complied with, the RO should readjudicate 
the veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran with a supplemental 
statement of the case and the applicable 
time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


